UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended January 26, 2013 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (662) 365-6000 Securities Registered Pursuant to Section 12 (b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Title of Class Common stock ($.01 par value) Purchase Rights Warrants to Purchase Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[X ]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[]Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Our common stock is traded through broker-to-broker exchanges on the OTC Markets (formerly known as the “Pink Sheets”), a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities.The aggregate market value of Hancock Fabrics, Inc. $.01 par value common stock held by non-affiliates, based on 19,634,330 shares of common stock outstanding and the price of $0.49 per share on July 28, 2012 (the last business day of the Registrant’s most recently completed second quarter) was $9,620,822.Such aggregate market value was computed by reference to the closing sale price of our common stock as reported on the OTC Markets on such date. For purposes of making this calculation only, we have defined “affiliates” as all directors and executive officers. This determination of affiliate status is not a conclusive determination for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[ X]No[] As of April 17, 2013, there were 21,538,055 shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information called for by Part III of Form 10-K is incorporated by reference to the Proxy Statement for our 2013 Annual Meeting of Stockholders to be filed with the Commission within 120 days after January 26, 2013. With the exceptions of those portions that are not specifically incorporated herein by reference, the aforesaid document is not deemed filed as part of this report. 2 HANCOCK FABRICS, INC. 2-K TABLE OF CONTENTS PART 1 Page Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 37 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 68 Item 9A. Controls and Procedures 68 Item 9B. Other Information 69 PART III Item 10. Directors, Executive Officers and Corporate Governance 70 Item 11. Executive Compensation 70 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 70 Item 13. Certain Relationships and Related Transactions, and Director Independence 70 Item 14. Principal Accountant Fees and Services 70 PART IV Item 15. Exhibits and Financial Statement Schedules 71 Forward-Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance.In general, forward-looking statements are identified by such words or phrases as “anticipates,” “believes,” “could,” “approximates,” “estimates,” “expects,” “may,” “intends,” “predicts,” “projects,” “plans,” or “will”or the negative of those words or other terminology.Forward-looking statements involve inherent risks and uncertainties; our actual results could differ materially from those expressed in our forward-looking statements. The risks and uncertainties, either alone or in combination, that could cause our actual results to differ from those expressed in our forward-looking statements include, but are not limited to, those that are referred to in Item 1A. “Risk Factors” in this annual report on Form 10-K. Forward-looking statements speak only as of the date made, and we undertake no obligation to update or revise any forward-looking statement. 3 PART I Except as otherwise stated, the information contained in this report is given as of January 26, 2013, the end of our latest fiscal year. The words “Hancock Fabrics, Inc.,” “Hancock,” the “Company,” “we,” “our” and “us” refer to Hancock Fabrics, Inc. and, unless the context requires otherwise, to our subsidiaries.During fiscal 2012 we changed the fiscal year end date from the Saturday closest to January 31, to the last Saturday in January. For 2012 and beyond our fiscal year now ends on the last Saturday in January and refers to the calendar year ended immediately prior to such date, which contained the substantial majority of the fiscal period (e.g., “fiscal 2012” or “2012” refers to the fiscal year ended January26, 2013).Fiscal years consist of 52weeks, unless noted otherwise. Item 1.BUSINESS General Hancock Fabrics, Inc., a Delaware corporation, was incorporated in 1987 as a successor to the retail and wholesale fabric business of Hancock Textile Co., Inc., a Mississippi corporation and a wholly owned subsidiary of Lucky Stores, Inc., a Delaware corporation (“Lucky”). Founded in 1957, we operated as a private company until 1972 when we were acquired by Lucky.We became a publicly owned company as a result of the distribution of shares of common stock to the shareholders of Lucky on May 4, 1987. The Company is one of the largest fabric retailers in the United States, with 2012 sales of $278.0 million. We are a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines.We believe that providing a large assortment of fabric and other items, combined with expert in-store sewing advice, provides us with a competitive advantage. We operated 261 stores in 37 states and an internet store located on our website with the domain name www.hancockfabrics.comas of January 26, 2013. Operations Our stores offer a wide selection of apparel fabrics, home decorating products (which include drapery and upholstery fabrics and home accent pieces), quilting materials, and notions (which include sewing aids and accessories such as zippers, buttons, threads, sewing machines, and patterns). Our stores are primarily located in strip shopping centers.During 2012, we closed three stores, opened one store, remodeled one store, and relocated eight existing stores. Merchandising/Marketing­­­ We principally serve the sewing, needle arts, and home decorating markets. These markets primarily consist of women who are creative enthusiasts, making clothing and gifts for their families and friends, and decorating their homes. 4 We offer our customers a wide selection of products at prices that we believe are similar or lower than the prices charged by our competitors.In addition to staple fabrics and notions for apparel, quilting, and home decoration, we provide a variety of seasonal and current fashion merchandise. We use promotional advertising, primarily direct mail, email, and newspaper inserts, to reach our target customers. Distribution and Supply Our retail stores are served by our corporate headquarters and a 650,000 square foot warehouse and distribution facility in Baldwyn, Mississippi. Contract trucking firms, common carriers, and parcel delivery are used to deliver merchandise to our warehouse.These types of carriers are also used to deliver merchandise from our warehouse and vendors to our retail stores. Bulk quantities of fabric are purchased from domestic and foreign mills, fabric jobbers and importers.We have no long-term contracts for the purchase of merchandise and did not purchase more than 4% of our merchandise from any one supplier during 2012. We purchased approximately 13.5% of our merchandise from our top five suppliers in fiscal year 2012. Competition We are among the largest fabric retailers in the United States, serving our customers in their quest for apparel and craft sewing, quilting, home decorating, and other artistic undertakings.Our stores compete with other specialty fabric and craft retailers, such as Jo-Ann Stores, Inc., and selected mass merchants, including Wal-Mart, that dedicate a portion of their selling space to a limited selection of fabrics and craft supply items. In addition, alternative methods of selling fabrics and crafts, such as internet based sales, could result in additional competitors in the future and increased price competition since our customers could more readily comparison shop.We compete on the basis of price, selection, quality, service and location.We believe that our continued commitment to providing a large assortment of fabric and other items that are affordable, complete, and unique, combined with the expert sewing advice available in each of our stores, provides us with a competitive advantage in the industry. Information Technology Hancock is committed to using information technology to improve operations and efficiency and to enhance the customer shopping experience. We continue to leverage our technology investment throughinventory auto replenishment at the store level and have also enhanced our product classifications to provide better visibility to our product mix. A refresh of point-of-sale hardware improved the performance of store systems and provided us a new platform on which to build applications. New systems to manage fabric cuts and coupons increased productivity at point-of-sale, thereby improving the overall checkout process. In 2011, key systems were upgraded to increase capacity and performance. This has provided the resources necessary to develop more sophisticated replenishment and distribution applications. Additional capacity and performance has also allowed us to improve our reporting and data warehousing. We continued to leverage our store network to improve perpetual inventory accuracy through new applications. Our focus remains on inventory control and maximization, and labor management through the implementation and use of efficient systems. 5 Service Mark We operate our stores under the service mark “Hancock Fabrics,” which we have registered with the United States Patent and Trademark Office. Seasonality Our business is seasonal.Peak sales periods occur during the fall and pre-Easter weeks, while the lowest sales periods occur during the summer months. Employees At January 26, 2013, we employed approximately 3,200 people on a full-time and part-time basis.Approximately 2,900 of those employees work in our retail stores.The remaining employees work in the Baldwyn headquarters, warehouse, and distribution facility.We do not have any employees covered under collective bargaining agreements. Government Regulation We are subject to the Fair Labor Standards Act, which governs such matters as minimum wages, overtime and other working conditions.A significant number of our employees are paid at rates related to federal and state minimum wages and, accordingly, any increase in the minimum wage would affect our labor cost. Environmental Law Compliance Our operations and properties are subject to federal, state and local environmental laws and regulations, including those relating to the handling, storage and disposal of chemicals, wastes and other regulated materials, release of pollutants into the air, soil and water, the remediation of contaminated sites and public disclosure of information regarding certain regulated materials. Failure to comply with environmental requirements could result in fines or penalties, as well as investigatory or remedial liabilities and claims for alleged personal injury or property damage. Some environmental laws impose strict, and under some circumstances joint and several liability, for costs of investigation and remediation of contaminated sites on current and prior owners or operators of the sites, as well as those entities that send regulated materials to the sites. We have not incurred material costs for compliance with environmental requirements in the past, and we do not believe that compliance costs will have a material adverse effect upon our capital expenditures, income, or competitive position. Available Information The Company’s internet address is www.hancockfabrics.com.The information on our website is not incorporated by reference into this report and should not be considered part of this or any other report we file with the Securities and Exchange Commission (“SEC”). Our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to reports filed pursuant to Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) are made available free of charge on our website as soon as practicable after these documents are filed with or furnished to the SEC.We also provide copies of such filings free of charge upon request.This information is also available from the SEC through their website, www.sec.gov, and for reading and copying at the SEC’s Public Reference Room located at treet, NE, Washington, D.C. 20549-0102.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 6 Section 302 Certification The Chief Executive Officer and Chief Financial Officer of the Company filed the certifications required by Section 302 of the Sarbanes-Oxley Act as exhibits to this Annual Report on Form 10-K for the fiscal year ended January 26, 2013. Item 1A.RISK FACTORS There are many risk factors that affect our business and operating results, some of which are beyond our control.The following is a description of all known material risks that may cause our actual operating results in future periods to differ materially from those currently expected or desired.The following risk factors should be considered carefully in evaluating our business along with the other information contained in or incorporated by reference into this Annual Report and the exhibits hereto. Risks Related to Our Business Our business and operating results may be adversely affected by the general economic conditions and the slow economic recovery following the ongoing financial crisis. Our performance and operating results are impacted by conditions in the U.S. and the world economy.The macro-economic environment has been highly volatile in recent years due to a variety of factors, including but not limited to, the lagging demand in the housing market, lack of credit availability, unpredictable fuel and energy prices, volatile interest rates, inflation fears, unemployment concerns, increasing consumer debt, significant stock market volatility, and recession.These economic conditions negatively impact levels of consumer spending, which may remain depressed for the foreseeable future.Consumer purchases of discretionary items, including our merchandise, generally decline during recessionary periods and other periods where disposable income is adversely affected.The slow economic recovery may continue to affect consumer purchases of our merchandise and adversely impact our results of operations and continued growth.In addition, the continuing credit crisis is causing a significant negative impact on businesses around the world.The impact of this environment on our major suppliers cannot be predicted.The inability of key suppliers to access liquidity, or the insolvency of key suppliers, could lead to their failure to deliver our merchandise.Any or all of these factors, as well as other unforeseen factors, could have a material adverse impact on consumer spending, our availability to obtain financing, our results of operations, liquidity, financial condition and stock price. We are subject to intense competition in our business, which could have a material effect on our operations. Competition is intense in the retail fabric and craft industry, primarily due to low entry barriers. We must remain competitive in the areas of quality, price, selection, customer service, convenience, and reputation. Our primary competition is comprised of specialty fabric retailers and specialty craft retailers such as Jo-Ann Stores, a national chain that operates fabric and craft stores. We also compete with mass merchants, including Wal-Mart, that dedicate a portion of their selling space to a limited selection of fabrics, craft supplies and seasonal and holiday merchandise.We also compete with Hobby Lobby, a national chain that operates craft stores that also carries fabrics, Michaels Stores, Inc., a national chain that operates craft and framing stores, and A.C. Moore Arts & Crafts, Inc., a regional chain that operates craft stores in the eastern United States.Some of our competitors have stores nationwide, several operate regional chains and numerous others are local merchants.Some of our competitors, particularly the national specialty chain stores and the mass merchants, are larger and have greater financial resources than we do.The performance of competitors as well as changes in their pricing and promotional policies, marketing activities, new store openings, merchandising and operational strategies could impact our sales and profitability.Our sales and profitability could also be impacted by store liquidations of our competitors.In addition, alternative methods of selling fabrics and crafts, such as internet based sales, could result in additional competitors in the future and increased price competition since our customers could more readily comparison shop.Moreover, we ultimately compete against alternative sources of entertainment and leisure activities for our customers that are unrelated to the fabric and craft industry.This competition could negatively affect our sales and profitability. 7 Our merchandising initiatives and marketing emphasis may not provide expected results. We believe our future success will depend upon, in part, the ability to develop and execute merchandising initiatives with effective marketing. There is no assurance that we will be successful, or that new initiatives will be executed in a timely manner to satisfy our customers’ needs or expectations. Failure to execute and promote such initiatives in a timely manner could harm our ability to grow the business and could have a material adverse effect on our results of operations and financial condition. Changes in customer demands and failure to manage inventory effectively could adversely affect our operating results. Our financial condition and operating results are dependent upon our ability to anticipate and respond in a timely manner to changing customer demands and preferences for our products.A miscalculation in the anticipated demands of our customers could result in a significant overstock of unpopular products which could lead to major inventory markdowns, resulting in negative consequences to our operating results and cash flow. Likewise, a shortage of popular products could lead to negative operating results and cash flow. In addition, inventory shrink (inventory theft or loss) rates and failure to manage such rates could adversely affect our business, financial condition and operating results. Our inability to effectively implement our growth strategy may have an adverse effect on sales growth Our growth strategy includes opening new stores, remodeling or relocating existing stores, and introducing changes to our merchandise assortments, among others.Certain risks involved with implementing these strategies may not be adequately addressed, and future sales and operating results may be less than anticipated, which may negatively impact the return on investment.Future growth and profitability is dependent upon the successful implementation of our growth strategy and realizing positive returns on investments. Our ability to attract and retain skilled people is important to our success. Our success depends in part on our ability to retain key executives and to attract and retain additional qualified personnel who have experience in retail matters and in operating a company of our size and complexity. The unexpected loss of one or more of our key personnel could have a material adverse effect on our business because of the unique skills, knowledge of our markets and products, and years of industry experience such personnel contribute to the business and the difficulty of promptly finding qualified replacements. We offer financial packages that are competitive within the industry to effectively compete in this area. Interest rate increases could negatively impact profitability. Our financing, investing, and cash management activities are subject to the market risk associated with changes in interest rates.Our profitability could be negatively impacted by significant increases in interest rates. We have a significant amount of indebtedness, which could have important negative consequences to us. Our significant indebtedness could have important negative consequences to us, including: 8 · making it more difficult for us to satisfy our obligations with respect to such indebtedness; · increasing our vulnerability to adverse general economic and industry conditions; · limiting our ability to obtain additional financing to fund capital expenditures or other growth initiatives, and other general corporate requirements; · requiring us to dedicate a significant portion of our cash flow from operations to interest and principal payments on our indebtedness, thereby reducing the availability of our cash flow to fund capital expenditures or other growth initiatives, and other general corporate requirements; · limiting our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; · placing us at a competitive disadvantage compared to our less leveraged competitors; and · limiting our ability to refinance our existing indebtedness as it matures. As a consequence of our level of indebtedness, a significant portion of our cash flow from operations must be dedicated to debt service requirements.In addition, the terms of our revolving credit facility limit our ability to incur additional indebtedness.If we fail to comply with these covenants, a default may occur, in which case the lender could accelerate the debt.We cannot assure you that we would be able to renegotiate, refinance or otherwise obtain the necessary funds to satisfy these obligations. Our business is dependent on the ability to successfully access funds through capital markets and financial institutions and any inability to access funds may limit our ability to execute our business plan and restrict operations we rely on for future growth. Our business is dependent on the availability of credit to fund working capital, capital expenditures and other general corporate requirements. Our credit facilities are scheduled to expire on November 15, 2016 and our floating rate secured notes mature on November 20, 2017. We can provide no assurance that we will be able to obtain replacement financing at that time on acceptable terms or at all. While we believe we can meet our capital requirements from our operations and our available sources of financing for the next twelve months, we can provide no assurances that we will be able to do so for the long-term. If we are unable to access financial markets at competitive rates, our ability to implement our business plan and strategy will be negatively affected. Significant changes in discount rates, actual investment return on pension assets, and other factors could affect our earnings, equity, and pension contributions in future periods. Our earnings may be positively or negatively impacted by the amount of income or expense recorded for our qualified benefit pension plan.Generally accepted accounting principles in the United States of America (“GAAP”) require that income or expense for the plan be calculated at the annual measurement date using actuarial assumptions and calculations.These calculations reflect certain assumptions, the most significant of which relate to the capital markets, interest rates and other economic conditions.Changes in key economic indicators can change the assumptions.The most significant assumptions used to estimate pension income or expense for the year are the expected long-term rate of return on plan assets and the interest rate.These assumptions, along with the actual value of assets at the measurement date, will drive the pension income or expense for the year.In addition, at the measurement date, we must reflect the funded status of the plan liabilities on the balance sheet, which may result in a significant charge to equity through a reduction or increase to Accumulated Other Comprehensive Income (Loss).Although GAAP expense and pension contributions are not directly related, the key economic factors that affect GAAP expense would also likely affect the amount of cash we would contribute to the pension plan.Potential pension contributions include both mandatory amounts required under federal law and discretionary contributions to improve a plan’s funded status. 9 Business matters encountered by our suppliers may adversely impact our ability to meet our customers’ needs. Many of our suppliers are small businesses that produce a limited number of items.Many of these businesses face cash flow constraints, production difficulties, quality control issues, and problems in delivering agreed-upon quantities on schedule because of their limited resources and lack of financial flexibility.Many of our vendors rely on third parties for working capital loans.The third parties’ evaluation of our credit worthiness can significantly impact our suppliers’ ability to produce and deliver product. Failure of our key suppliers to withstand a downturn in economic conditions could have a material adverse effect on our operating results and our ability to meet our customers’ needs.In addition, the significant product safety requirements arising under the U.S. Consumer Product Safety Improvement Act of 2008 and state product safety laws may represent a compliance challenge to some of our suppliers, could negatively impact the ability of such suppliers to deliver compliant products to us and thus negatively impact our business operations and performance. Delivery of non-compliant products could result in liability to our company; while we obtain indemnifications from our suppliers with respect to compliance issues, some suppliers might not have the financial resources to stand behind their indemnifications and we could also suffer damage to our reputation. We are vulnerable to risks associated with obtaining merchandise from foreign suppliers. We rely on foreign suppliers, many of whom are located primarily in China and other Asian countries, for the majority of our products. In addition, some of our domestic suppliers manufacture their products overseas or purchase them from foreign vendors. Foreign sourcing subjects us to a number of risks, including long lead times; work stoppages; transportation delays and interruptions; product quality issues; employee rights issues; other social concerns; political instability; economic disruptions; the imposition of tariffs, duties, quotas, import and export controls and other trade restrictions; changes in governmental policies; and other events. If any of these events occur, it could result in a material adverse effect on our business, financial condition, results of operations and prospects. In addition, reductions in the value of the U.S. dollar or revaluation of the Chinese currency, or other foreign currencies, could ultimately increase the prices that we pay for our products. All of our products manufactured overseas and imported into the United States are subject to duties collected by the United States Customs Service. We may be subjected to additional duties, significant monetary penalties, the seizure and forfeiture of the products we are attempting to import or the loss of import privileges, if we or our suppliers are found to be in violation of U.S. laws and regulations applicable to the importation of our products. Transportation industry challenges and rising fuel costs may negatively impact our operating results. Our products are delivered to our distribution center from vendors and from our distribution center to our stores by various means of transportation.Our ability to furnish our stores with inventory in a timely manner could be adversely affected by labor or equipment shortages in the transportation industry as well as long-term interruptions of service in the national and international transportation infrastructure.In addition, labor shortages and increases in fuel prices could lead to higher transportation costs.With our reliance on the trucking industry to deliver products to our distribution center and our stores, our operating results could be adversely affected if we are unable to secure adequate trucking resources to fulfill our delivery schedules to the stores or if transportation costs increase. Delays or interruptions in the flow of merchandise through our distribution center could adversely impact our operating results. 10 Approximately 90% of our store shipments pass through our distribution center.The remainder of merchandise is drop-shipped by our vendors directly to our store locations.Damage or interruption to our distribution center from factors such as fire, power loss, storm damage or unanticipated supplier shipment delays could cause a disruption in our operations.The occurrence of unanticipated problems at our distribution center would likely result in increased operating expenses and reduced sales that would negatively impact our operating results. Changes in the labor market and in federal, state, or local regulations could have a negative impact on our business. Our products are delivered to our customers at our retail stores by quality associates, many of whom are in entry level or part-time positions. Attracting and retaining a large number of dependable and knowledgeable associates is vital to our success.External factors, such as unemployment levels, prevailing wage rates, minimum wage legislation, workers compensation costs and changing demographics, affect our ability to manage employee turnover and meet labor needs while controlling our costs.Our operations and financial performance could be negatively impacted by changes that adversely affect our ability to attract and retain quality associates. Taxing authorities could disagree with our tax treatment of certain deductions or transactions, resulting in unexpected tax assessments. The possibility exists that the Internal Revenue Service or other taxing authorities could audit our current or previously filed tax returns and dispute our treatment of tax deductions or apportionment formulas, resulting in unexpected assessments.Depending on the timing and amount of such assessments, they could have a material adverse effect on our results of operations, financial condition and liquidity. Our current cash resources might not be sufficient to meet our expected near-term cash needs. If we do not generate positive cash flow from operations, we will need to develop and implement alternative strategies. These alternative strategies could include seeking improvements in working capital management, reducing or delaying capital expenditures, restructuring or refinancing our indebtedness, seeking additional debt or financing, and selling assets. There can be no assurance that any of these strategies could be implemented on satisfactory terms, on a timely basis, or at all. A disruption in the performance of our information systems would negatively impact our business. We depend on our management information systems for many aspects of our business, including effective transaction processing, inventory management, purchasing, selling and shipping goods on a timely basis, and maintaining cost-efficient operations. The failure of our information systems to perform as designed could disrupt our business and cause information to be lost or delayed, which could have a negative impact on our business.Computer viruses, computer “hackers,” or other system failures could lead to operational problems with our information systems. Our operations and financial performance could also be negatively impacted by costs and potential problems related to the implementation of new or upgraded systems, or if we were unable to provide maintenance and support for our existing systems. A failure to adequately maintain the security of confidential information could have an adverse effect on our business. We have become more dependent upon automated information technology processes, including use of the internet for conducting a portion of our business. The regulatory environment surrounding information security and privacy is increasingly demanding, with the frequent imposition of new and constantly changing requirements. In connection with credit card sales, we transmit confidential credit card information. Information may be compromised through various means, including penetration of our network security, hardware tampering, and misappropriation of confidential information.Failure to maintain the security of confidential information could result in deterioration in our employees’ and customers’ confidence in us, expose us to litigation and liability, and any breach in the security and integrity of other business information could put us at a competitive disadvantage, resulting in a material adverse impact on our financial condition and results of operations. 11 Failure to comply with various laws and regulations as well as litigation developments could adversely affect our business operations and financial performance. Our policies, procedures, and internal controls are designed to comply with all applicable laws and regulations, including those imposed by the U.S. Securities and Exchange Commission as well as applicable employment laws. We are involved in various litigation and arbitration matters that arise in the ordinary course of our business, including liability claims.Litigation and arbitration could adversely affect our business operations and financial performance. Also, failure to comply with the various laws and regulations may result in damage to our reputation, civil and criminal liability, fines and penalties, increased cost of regulatory compliance, and restatements of financial statements. We may not be able to maintain or negotiate favorable lease terms for our retail stores. We lease substantially all of our store locations. The majority of our store leases contain provisions for base rent and a small number of store leases contain provisions for base rent plus percentage rent based on sales in excess of an agreed upon minimum annual sales level. If we are unable to renew, renegotiate or replace our store leases or enter into leases for new stores on favorable terms, our growth and profitability could be harmed. Changes in accounting principles may have a negative impact on our reported results. A change in accounting standards or policies may have a significant impact on our reported results from operations.New accounting pronouncements and different interpretations of existing pronouncements have been issued and may be issued in the future.Implementation of these standards or policies may have a negative impact on our reported results. Our results may be adversely affected by serious disruptions or catastrophic events, including geo-political events and weather. Unforeseen public health issues, such as pandemics and epidemics, and geo-political events, such as civil unrest in a country in which our suppliers are located or terrorist or military activities disrupting transportation, communication or utility systems, as well as natural disasters such as hurricanes, tornadoes, floods, earthquakes and other adverse weather and climate conditions, whether occurring in the U.S. or abroad, particularly during peak seasonal periods, could disrupt our operations or the operations of one or more of our vendors or could severely damage or destroy one or more of our stores or distribution facilities located in the affected areas. Day to day operations, particularly our ability to receive products from our vendors or transport products to our stores could be adversely affected, or we could be required to close stores or distribution centers in the affected areas or in areas served by the affected distribution center. These factors could also cause consumer confidence and spending to decrease or result in increased volatility in the U.S. and global financial markets and economy. Such occurrences could significantly impact our operating results and financial performance. As a result, our business could be adversely affected. Changes in newspaper subscription rates may result in reduced exposure to our circular advertisements. 12 A substantial portion of our promotional activities utilize circular advertisements in local newspapers. A continued decline in consumer subscriptions of these newspapers could reduce the frequency with which consumers receive our circular advertisements, thereby negatively affecting sales, results of operations and cash flow. Unexpected or unfavorable consumer responses to our promotional or merchandising programs could materially adversely affect our sales, results of operations, cash flow and financial condition. Brand recognition, quality and price have a significant influence on consumers’ choices among competing products and brands. Advertising, promotion, merchandising and new product introductions also have a significant impact on consumers’ buying decisions. If we misjudge consumer responses to our existing or future promotional activities, this could have a material adverse impact on our sales, results of operations, cash flow and financial condition. We believe improvements in our merchandise offering help drive sales at our stores. We could be materially adversely affected by poor execution of changes to our merchandise offering or by unexpected consumer responses to changes in our merchandise offering. New regulations related to “conflict minerals” may force us to incur additional expenses, may make our supply chain more complex and may result in damage to our reputation with customers. On August 22, 2012, under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or the Dodd-Frank Act, the SEC adopted new requirements for companies that use certain minerals and metals, known as conflict minerals, in their products, whether or not these products are manufactured by third parties. These requirements will require companies to diligence, disclose and report whether or not such minerals originate from the Democratic Republic of Congo and adjoining countries. We will have to diligence whether such minerals are used in the manufacture of our products.However, the implementation of these new requirements could adversely affect the sourcing, availability and pricing of such minerals if they are found to be used in the manufacture of our products. In addition, we will incur additional costs to comply with the disclosure requirements, including costs related to determining the source of any of the relevant minerals and metals used in our products. Since our supply chain is complex, we may not be able to sufficiently verify the origins for these minerals and metals used in our products through the due diligence procedures that we implement, which may harm our reputation. In such event, we may also face difficulties in satisfying customers who require that all of the components of our products are certified as conflict mineral free.The first report is due on May 31, 2014 for the 2013 calendar year.However, in October 2012, the U.S. Chamber of Commerce, the National Association of Manufacturers and the Business Roundtable filed a petition challenging the adoption of the rules by the SEC.It is presently unclear if this challenge will delay the effectiveness of the rule. Risks Related to Our Common Stock There are risks associated with our common stock trading on the OTC Markets, formerly known as the “Pink Sheets”. Effective May 4, 2007, our common stock was delisted from the New York Stock Exchange, and there is currently no established public trading market for our common stock.Our common stock is currently quoted on the OTC Markets (formerly known as “Pink Sheets”) under the symbol “HKFI.PK”.The OTC Markets is a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities in real time.Over-the-counter market quotations, like those on the OTC Markets, reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions.Stocks trading in the OTC Markets generally have substantially less liquidity; consequently, it can be much more difficult for stockholders and broker/dealers to purchase and sell our shares in an orderly manner or at all.Due in part to the decreased trading price of our common stock and reduced analyst coverage, the trading price of our common stock may change quickly, and brokers may not be able to execute trades as quickly as they previously could when our common stock was listed on an exchange. Currently, we are not actively seeking to become listed on any exchange.There can be no assurance that our common stock will again be listed on an exchange, or that a trading market for our common stock will be established. 13 Our stock price has been volatile and could decrease in value. There has been significant volatility in the market price and trading volume of equity securities, in many cases unrelated to the financial performance of the companies.These broad market fluctuations may negatively affect the market price of shares of our common stock.Fluctuations in the market price of our common stock may be caused by changes in our operating performance or prospects and other factors, including, among others: · actual or anticipated fluctuations in our operating results or future prospects; · our announcements or our competitors’ announcements of new products; · public reaction to our press releases, our other public announcements and our filings with the SEC; · strategic actions by us or our competitors; · changes in financial markets or general economic conditions; · our ability to raise additional capital as needed; · developments regarding our patents or proprietary rights or those of our competitors; and · changes in stock market analyst recommendations or earnings estimates regarding shares of our common stock, other comparable companies or our industry generally. Future sales of our common stock or other equity securities could adversely affect the market price of our common stock and our future capital-raising activities could involve the issuance of equity securities, which could result in a decline in the trading price of shares of our common stock. We may sell securities in the public or private equity markets if and when conditions are favorable, even if we do not have an immediate need for additional capital at that time.Sales of substantial amounts of common stock, or the perception that such sales could occur, could adversely affect the prevailing market price of shares of our common stock and our ability to raise capital.We currently have outstanding approximately 9.8 million warrants with an exercise price of $0.59 per share and 2.1 million warrants with an exercise price of $1.12. We may issue additional shares of our common stock in future financing transactions or as incentive compensation for our executive management and other key personnel, consultants and advisors.Issuing any equity securities would be dilutive to the equity interests represented by our-then-outstanding shares of our common stock.The market price for shares of our common stock could decrease as the market takes into account the dilutive effect of any of these issuances. We do not expect to pay cash dividends on shares of our common stock for the foreseeable future. We do not anticipate that any cash dividends will be paid on shares of our common stock in the foreseeable future.The payment of any cash dividend by us will be at the discretion of our board of directors and will depend on, among other things, our earnings, capital, regulatory requirements and financial condition. 14 Item 1B.UNRESOLVED STAFF COMMENTS None. Item 2.PROPERTIES As of January 26, 2013, the Company operated 261 stores in 37 states.The number of store locations in each state is shown in the following table: Number Number State of Stores State of Stores Alabama 11 Nebraska 4 Arizona 2 Nevada 3 Arkansas 9 New Mexico 2 California 10 North Carolina 14 Colorado 3 North Dakota 1 Florida 4 Ohio 5 Georgia 15 Oklahoma 10 Idaho 4 Oregon 2 Illinois 11 Pennsylvania 1 Indiana 5 South Carolina 9 Iowa 7 South Dakota 2 Kansas 4 Tennessee 11 Kentucky 8 Texas 29 Louisiana 12 Utah 5 Maryland 5 Virginia 10 Minnesota 10 Washington 7 Mississippi 6 Wisconsin 8 Missouri 10 Wyoming 1 Montana 1 Our store activity for the last five years is shown in the following table: Store Development Program Year Opened Closed Net Change Year-end Stores Relocated 1 4 3 2 2 1 - 7 1 5 1 8 The Company’s 261 retail stores average 14,264 square feet and are located principally in strip shopping centers. With the exception of one owned location, the Company’s retail stores are leased.The original lease terms generally are ten years in length and most leases contain one or more renewal options, usually of five years in length.During fiscal 2013, thirty-five store leases are scheduled to expire.We currently have negotiated or are in the process of negotiating renewals on certain leases. The Company owns and operates a 650,000 square foot warehouse and distribution facility, a 28,000 square foot fixture manufacturing facility, and an 80,000 square foot corporate headquarters facility in Baldwyn, Mississippi.These facilities, which are located on 64 acres of land, are owned by the Company and serve as collateral under the Company’s credit facility. 15 Reference is made to the information contained in Note 8 to the accompanying Consolidated Financial Statements for information concerning our long-term obligations under leases. Item 3. LEGAL PROCEEDINGS The Company is party to several legal proceedings and claims arising in the ordinary course of business.We expect these matters will be resolved without material adverse effect on our consolidated financial position, results of operations or cash flows. We believe that any estimated loss related to such matters has been adequately provided in accrued liabilities to the extent probable and reasonably estimable. Item 4.MINE SAFETY DISLOSURES Not applicable. PART II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is currently no established public trading market for our common stock. Our common stock is currently quoted on the OTC Markets, formerly known as the “Pink Sheets”, under the symbol “HKFI.PK”. The OTC Markets is a centralized quotation service that collects and publishes market maker quotes for over-the-counter securities in real time. Over-the-counter market quotations, like those on the OTC Markets, reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. The following table sets forth the high and low closing prices of our common stock for the year and during each quarter in fiscal 2011 and 2012, as reported by the OTC Markets: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended January 28, 2012 $ $ First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended January 26, 2013 $ $ 16 As of January 26, 2013, there were 3,448 record holders of our common stock. We did not pay any cash dividends during fiscal 2011 or 2012. We do not currently anticipate declaring or paying cash dividends on shares of our common stock in the foreseeable future. We currently intend to retain all of our future earnings, if any, to finance operations. Any future determination relating to our dividend policy will be made at the discretion of our board of directors and will depend on a number of factors, including future earnings, capital requirements, financial conditions, future prospects, contractual restrictions and other factors that our board of directors may deem relevant. The Company’s credit facilities also contain covenants restricting the ability of the Company and its subsidiaries to pay dividends or distributions. See Part III, Item 12 herein for a description of our securities authorized for issuance under equity compensation plans. In November 2012, the Company issued warrants to purchase an aggregate of up to 9,838,000 shares in exchange for warrants to purchase an aggregate of up to 7,385,200 shares of the Company’s common stock, pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended.See Note 7 to the Consolidated Financial Statements included in this report. Issuer Purchases of Equity Securities This table provides information with respect to purchases by the Company of shares of our common stock during the year ended January 26, 2013: 17 Issuer Purchases of Equity Securities Period Total number of Shares Purchased (1) Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans (2) Maximum Number of Shares That May Yet Be Purchased Under the Plans (2) January 29, 2012 through February 25, 2012 66 $ 66 February 26,2012 through March 31, 2012 - - - April 1, 2012 through April 28, 2012 - April 29, 2012 through May 26, 2012 - - - May 27, 2012 through June 30, 2012 - July 1, 2012 through July 28, 2012 - - - July 29, 2012 through August 25, 2012 - August 26, 2012 through September 29, 2012 - - - September 30, 2012 through October 27, 2012 70 October 28, 2012 through November 24, 2012 24 24 November 25, 2012 through December 29, 2012 - December 30, 2012 through January 26, 2013 - - - Total January 29, 2012 through January 26, 2013 $ The number of shares purchased during the year includes 3,665 shares deemed surrendered to the Company to satisfy tax withholding obligations arising from the lapse of restrictions on shares. In June of 2000, the Board of Directors authorized the repurchase of up to 2,000,000 shares of the Company’s Common Stock from time to time when warranted by market conditions.There have been 1,756,673 shares purchased under this authorization through January 26, 2013.The shares discussed in footnote (1) are excluded from this column. 18 Item 6.SELECTED FINANCIAL DATA Set forth below is selected financial information of the Company for each fiscal year in the 5-year period ended January 26, 2013. The selected financial data should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements of the Company and notes thereto which appear elsewhere in this Form 10-K. (dollars in thousands, except per share data and other data) Results of Operations Data: Sales $ Gross profit (Loss) income from continuing operations before income taxes ) Income (loss) from discontinued operations, net of tax - - 29 ) Net (loss) income ) As a percentage of sales ) % ) % ) % 0.6 % ) % As a percentage of average shareholders' equity ) % ) % ) % 3.8 % ) % Financial Position Data: Total assets $ Capital expenditures Long-term indebtedness Common shareholders' equity Current ratio Per Share Data: Basic (loss) earnings per share $ ) $ ) $ ) $ $ ) Diluted (loss) earnings per share ) Cash dividends per share - Shareholders' equity per share Other Data: Number of states 37 37 37 37 37 Number of stores Number of shareholders Number of shares outstanding, net of treasury shares Comparable sales change (1) 2.9 % ) % ) % 0.2 % 2.5 % Total selling square footage (1) The comparable sales increase for 2008 included a 0.4% benefit from 5 store closing events. The comparable sales results for 2012, 2011, 2010 and 2009 were not adjusted for the affect of liquidations. 19 Item 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS Overview Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines.We are one of the largest fabric retailers in the United States, operating 261 stores in 37 states as of January 26, 2013.Our stores present a broad selection of fabrics and notions used in apparel sewing, home decorating and quilting projects.The stores average 14,264 total square feet, of which 12,240 are on the sales floor. During 2012, the average annual sales per store were approximately $1.0 million. Significant financial items during fiscal 2012 include: · Sales for fiscal 2012 were $278.0 million compared with $272.0 million in fiscal 2011, and comparable store sales increased by 2.9% in 2012 compared to a decrease of 0.8% in 2011. · Our online sales for 2012, which are included in the sales and comparable sales results above, increased 8.0% to $5.2 million. · Operating results and net loss for 2012, 2011 and 2010 as adjusted for one-time and non-comparable items are summarized in the table below. The Company has presented normalized operating income (loss) and normalized net loss to provide investors with additional information to evaluate our operating performance and our ability to service our debt.The Company uses these measurements, among other metrics to evaluate operating performance and to plan and forecast future periods’ operating performance. Normalized operating income (loss) and normalized net loss are not measures of operating performance calculated in accordance with GAAP and should not be considered in isolation of, or as a substitute for operating loss or net loss, as an indicator of operating performance.Since the computation of normalized operating income (loss) and normalized net loss may differ from similarly titled measures used by other companies and industries, it should not be used as a measure of performance among companies.The table below shows a reconciliation of normalized operating income (loss) to operating loss and a reconciliation of normalized net loss to net loss, the most directly comparable GAAP financial measures. 20 Fiscal Year Operating loss $ ) $ ) $ ) One-time, non-comparable items Asset impairment - Contract arbitration professional fees - Severance related costs - CEO relocation costs - - Inventory obsolescence - - Total one-time, non-comparable items Normalized operating income (loss) $ ) $ ) $ Net loss $ ) $ ) $ ) Items above W/O unamortized discount, 2008 facility - - W/O unamortized loan cost, 2008 facility - - Financing breakup fees - - Total one-time, non-comparable items Normalized net loss $ ) $ ) $ ) During 2012 and 2011, the Company had to defend itself related to a disputed consulting agreement.The professional fees incurred for this defense were $413,000 and $1.6 million, respectively. As a result of the debt restructuring the Company undertook during 2012 it incurred additional or non-recurring costs which were charged to interest expense.Those costs include $0.8 million of discount written-off related to the early retirement of a portion of the Company’s Floating Rate Series A secured notes, $175,000 of unamortized loan cost related to the revolver under the Company’s loan and security agreement dated as of August 1, 2008, which was amended and restated on November 15, 2012 and $0.5 million of legal and breakup fees paid for an uncompleted financing arrangement. For 2011, the asset impairment charge of $1.7 million is the difference between asset values and projected future cash flows related to specific store locations. For 2011, severance costs of $401,000 related to the departure of one Sr. Vice-President and three Vice-Presidents of the Company during the prior fiscal year. The relocation costs of $300,000 cover the relocation payment and reimbursements as provided in the Company CEO’s employment agreement. 21 For 2010, the significant charge of $6.7 million for inventory obsolescence resulted from a strategy initiated in the fourth quarter of 2010 to address aged and underperforming inventory on an abbreviated time cycle.Management believed eliminating this aged product on a more expedited basis and replacing it with current merchandise would be beneficial to future operations. Previously, the Company’s practice was to carry product over to the next season.While the Company was generally able to sell these items above cost, the existence of such inventory often made the stores’ inventory appear dated. The severance costs of $1.3 million relate to the departure of the Company’s President and CEO on the last day of the fiscal year. It represents the value of future payments as required under theformer President and CEO’s contract.The asset impairment charge of $1.5 million is the difference between asset values and projected future cash flows related primarily to certain 2008 store remodels. Excluding the one-time charges outlined above, which total approximately $1.9 million in 2012, the net loss for 2012 would have been $6.6 million or $0.33 per basic share, excluding the $4.0 million in 2011, the net loss for 2011 would have been $7.3 million or $0.37 per basic share and excluding the $9.5 million in 2010 the net loss would have been $1.0 million or $0.05 per basic share. We use a number of key performance measures to evaluate our financial performance, including the following: Fiscal Year Sales (in thousands) $ $ $ Gross margin percentage 40.3 % 41.4 % 41.6 % Number of stores Open at end of period(1) Comparable stores at year end (2) Sales growth All retail outlets 2.2 % ) % 0.5 % Comparable retail outlets (3) 2.9 % ) % ) % Total store square footage at year end (in thousands) Net sales per total square footage $
